DETAILED ACTION

	Acknowledgement is made of the amendment filed on 16/589,146.  Claims 1-55 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Continuation of Approved/Disapproved Comments: The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):

For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.:

A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TDs, unless they file a TD that is signed by the applicant.

AND



Please file a POA that gives power to the attorney who is signing the TD.

AND

Please note the TDs must be re-filed. No new fees are due.

Allowable Subject Matter
Claims 1-55 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a horticultural light fixture having a cross-flow thermal management system comprising:
a heat sink positioned above a heat generating source, the heat source comprising a light source having an emission spectrum adapted to stimulate plant growth, the heat sink having a longitudinal axis from a first end of the heat sink to a second end of the heat sink, the heat sink including a plurality of wings extending across the longitudinal axis of the heat sink, the wings being in thermal communication with the heat sink;
regarding claim 11, a method for using a horticultural light fixture having a cross-flow thermal management system comprising:

positioning a heat sink above the heat generating source, the heat sink having a longitudinal axis from a first end of the heat sink to a second end of the heat sink, the heat sink including a plurality of wings, each said wing extending across the longitudinal axis of the heat sink;
regarding claim 21, a horticultural light fixture with a thermal management system comprising:
a light source configured to emit light having an emission spectrum adapted to stimulate plant growth and generate heated air responsive to emitting the light;
a heat sink positioned above the light source, the heat sink being configured to passively dissipate the heated air generated by the light source, the heat sink including a plurality of wings, the plurality of wings being positioned at intervals along a central axis of the heat sink and each said wing extending across a minor axis of the heat sink, wherein the central axis is longer than the minor axis; and
a housing configured to secure the light source and the heat sink in place, the light source being positioned on a lower surface of the housing, and the plurality of wings extending from the lower surface to an upper surface of the housing;
regarding claim 24, a horticultural light fixture with a cross-flow thermal management system comprising:
a light source configured to emit light having an emission spectrum adapted to stimulate plant growth and generate heated air responsive to emitting the light;
a heat sink positioned above the light source, the heat sink being configured to passively and continuously dissipate the heated air generated by the light source, the heat sink including a plurality of wings, the plurality of wings being positioned at even intervals along a central axis of the heat sink and each said wing extending across a minor axis of the heat sink, wherein the central axis is longer than the 
regarding claim 25, a light fixture with a cross-flow thermal management system comprising:
a light source configured to emit light and generate heated air responsive to emitting the light;
a heat sink positioned above the light source, the heat sink being configured to passively and continuously dissipate the heated air generated by the light source, the heat sink including a plurality of wings in thermal communication with the heat sink, the plurality of wings being positioned at intervals along a central axis of the heat sink and extending across a minor axis of the heat sink, wherein the central axis is longer than the minor axis, and wherein a width of the plurality of wings is less than three inches;
regarding claim 28, a light fixture with a cross-flow thermal management system comprising:
a light source configured to emit light and generate heated air responsive to emitting the light;
a heat sink positioned above the light source, the heat sink being configured to passively and continuously dissipate the heated air generated by the light source, the heat sink including a plurality of wings in thermal communication with the heat sink, the plurality of wings being positioned at intervals along a central axis of the heat sink and extending across a minor axis of the heat sink, wherein the central axis is longer than the minor axis, and wherein a width of the plurality of wings is less than three inches; and 
regarding claim 31, a method of using a light fixture with a cross-flow thermal management system, the method comprising:
generating heated air responsive to a light source emitting light; passively and continuously dissipating the heated air generated by the light source via a heat sink positioned above the light source, the heat sink including a plurality of wings, the plurality of wings being positioned at intervals along a central axis of the heat sink and each said wing extending across a minor axis of the heat sink, wherein .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 22, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876